DETAILED ACTION
Response to Amendment
It is acknowledged that claims 2, 9, 16 have been amended.  Claims 1, 3, 10, 17, 22-24 were cancelled.  As discussed in the interview 04/21/2022.  The amendments overcome the cited art and incorporates subject matter that was allowable in parent Patent 10,380,671.  An updated search was conducted and any individual or combination of any of the prior art does not explicitly teach or suggest the subject matter recited in the claims.
Terminal Disclaimer
The terminal disclaimer filed on 05/23/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10380671 and 9443209 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present application has been thoroughly reviewed. Upon searching a variety of databases, the examiner respectfully submits that claims 2, 4-9, 11-16, 18-21 are allowed for the following reason:
	Any individual or combination of any of these prior art does not explicitly teach or suggest: maintaining an index that specifies a plurality of brand relationships among a plurality of brands.  The maintaining includes: accessing a corpus specifying a plurality of user queries, and for a first brand relationship between first and second brands of the plurality of brands, determining a recommendation score for the first brand relationship based on a semantic similarity of terms used in a subset of queries, from the plurality of user queries, that are associated with the first and second brands, and the recommendation score is determined by identifying user queries of the plurality of user queries that contain a disjunction of brand terms associated with the first and second brands; receiving an indication of a user activity performed on a computing device by a user; based on the user activity, identifying a brand preference, of the user, for the first brand; determining a recommendation to provide to the user based on the brand preference by querying the index based on the first brand, and selecting the second brand to include in the recommendation based on the recommendation score and providing the recommendation to the user. As recited in claims 2, 9 and 16.
An updated search of prior art has been conducted.  The prior art search and investigated, do not fairly teach or suggest the subject matter as described by the combination of elements highlighted above with the elements presented in each of the independent claims 2, 9 and 16.  Therefore claims 2, 9 and 16 are allowed along with their respective dependent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS TRUONG whose telephone number is (571)270-3157. The examiner can normally be reached Monday - Friday 7:00 am - 3:30 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jail can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS TRUONG/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        06/03/2022